Case: 19-13772   Date Filed: 03/09/2020   Page: 1 of 2



                                                      [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 19-13772
                      Non-Argument Calendar
                    ________________________

                D.C. Docket No. 1:18-cv-05243-WMR



WASEEM DAKER,

                                                         Plaintiff–Appellant,

                               versus

GOVERNOR OF GEORGIA,
GEORGIA SECRETARY OF STATE,
ATTORNEY GENERAL, STATE OF GEORGIA,
STATE OF GEORGIA,
SENTENCE REVIEW PANEL, et al.,

                                                     Defendants–Appellees.



                    ________________________

             Appeal from the United States District Court
                for the Northern District of Georgia
                   ________________________

                           (March 9, 2020)
               Case: 19-13772    Date Filed: 03/09/2020    Page: 2 of 2



Before WILLIAM PRYOR, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Waseem Daker, a Georgia prisoner and “three-strikes” litigant under the

Prison Litigation Reform Act, 28 U.S.C. § 1915(g), appeals pro se the sua sponte

imposition of a permanent filing injunction. Daker argues that the district court

erred by issuing the permanent injunction without first providing him notice and an

opportunity to heard. Because we agree, we vacate and remand.

      We review for abuse of discretion the imposition of a filing injunction.

Miller v. Donald, 541 F.3d 1091, 1096 (11th Cir. 2008).

      The district court abused its discretion. An injunction against abusive and

vexatious litigation cannot completely foreclose a litigant from accessing the

courts. Riccard v. Prudential Ins. Co., 307 F.3d 1277, 1298 (11th Cir. 2002). And,

before entering or modifying a filing injunction, a district court must give the

litigant who would be enjoined notice and an opportunity to be heard. Id. at 1297–

98; see also Doe, 1-13 ex rel. Doe Sr. 1-13 v. Bush, 261 F.3d 1037, 1063–64 (11th

Cir. 2001). The district court violated Daker’s right to due process by imposing the

permanent filing injunction without first providing him notice and an opportunity

to be heard. So we vacate the injunction and remand so that Daker can be afforded

notice and an opportunity to respond before any filing injunction is imposed.

      VACATED AND REMANDED.


                                          2